Citation Nr: 0608429	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  98-06 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.

Initially, this matter came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued in 
July 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In July 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In an October 2002 
letter, the veteran was notified of such development as 
required by Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2), 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  And, in September 
2004, the Board remanded the case for initial consideration 
of the evidence obtained by the EDU.  VAOPGCPREC 1-03.  The 
case is now before the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an effective 
date, if a higher disability rating is granted on appeal, nor 
does it appear that VA has requested "that the claimant 
provide any evidence in the claimant's possession that 
pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, the VA must do so. 

Under VA's duty to assist, if the medical evidence of record 
is insufficient, the Board is always free to supplement the 
record by seeking additional treatment records and an 
advisory opinion or ordering a medical examination to support 
its ultimate conclusions.  Duenas v. Principi, 18 Vet. App. 
512 (2005).  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that the last VA treatment record is 
dated October 21, 2002, and the last VA examination was 
performed in November 2002.  On remand, VA should attempt to 
obtain VA treatment records after October 2002 and should 
schedule the veteran for an audiological examination.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issue on appeal.

2.  The VA should obtain missing records 
for treatment of the appellant from the 
San Juan VA Medical Center (VAMC) and its 
outpatient facilities from October 2002 
to the present.  If records are 
unavailable, please have the VAMC so 
indicate.

3.  After completion of 1 and 2 above, 
the VA should make arrangements for the 
veteran to be afforded an audiological 
examination to determine the nature and 
extent of his service-connected right ear 
hearing loss.  The claims file, this 
remand, and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests or studies 
deemed necessary should be done.  
Clinical findings for both ears should be 
reported in detail.  

4.  After completion of the above, the VA 
should readjudicate the appellant's 
increased rating claim.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


